Citation Nr: 1619735	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE
 
Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
T. Yvette Hawkins, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from February 1976 to February 1980, and from May 1980 to May 1996.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
 
In January 2014, the Veteran and his spouse testified before the undersigned during a Board video conference hearing.  A transcript of the hearing has been associated with the claims file.
 
In July 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
 
FINDINGS OF FACT
 
1.  In an unappealed May 2006 rating decision, the claim of entitlement to service connection for a bilateral hearing loss was not reopened based on a finding that new and material evidence failed to demonstrate that a right ear hearing loss was the result of active duty service.
 
2.  Evidence received since the May 2006 rating decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ear hearing loss.
 
 
 
CONCLUSIONS OF LAW
 
1.  The May 2006 rating decision that, in pertinent part, declined to reopen the issue of entitlement to service connection for a right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence to reopen the claim of entitlement to service connection for a right ear hearing loss has not been received; accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has met all statutory and regulatory notice and duty to assist provisions. 
 
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  
 
VA satisfied the notification requirements of the VCAA by means of a letter dated in November 2007, which informed the Veteran of the criteria pertaining to what constitutes new and material evidence, the types of evidence needed in order to substantiate his underlying service connection claim, the division of responsibility between him and VA for obtaining the required evidence, and requested that he provide any evidence in his possession that pertained to such claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter also informed him of the specific reason for the previous denial.
 
The Board concludes that VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records and a VA examination, dated in September 2009.  Additionally, the claims file contains the Veteran's written statements and testimony in support of his claim.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that had not already been obtained and associated with the record.  In a new and material evidence claim, VA's duty to assist extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA has no further duties to the claimant with respect to that particular claim.
 
As noted above, in January 2014, the Veteran testified at a Board hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing was held in compliance with the provisions of Bryant.  Further, there has been no assertion by the Veteran or his service organization representative that VA or the Veterans Law Judge failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focused on such evidence and elements.  The Board thus finds that the Veterans Law Judge complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record.
 
 

Analysis
 
The Veteran is seeking to reopen a previously-denied claim of entitlement to service connection for a right ear hearing loss.  In order to do so, he must submit new and material evidence as that term is defined by law.  As he has not done so, the appeal is denied.
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Additionally, service connection for certain chronic diseases, such as a sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).
 
In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
 
Regardless of the AOJ's determination as to whether new and material evidence has or has not been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.
 
The Veteran's service connection claim was previously denied in May 2006.  He was notified of this decision in a May 2006 letter, which advised him of his right to appeal the decision.  Given that the appellant did not perfect a timely appeal or submit new and material evidence within one year, the decision is final.  38 U.S.C.A. § 7105.  As such, it is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).   
 
The evidence received since the May 2006 rating decision includes VA outpatient audiology treatment records, which demonstrate that, although the Veteran was found to have a left ear hearing loss for VA purposes, the hearing in his right ear has consistently been deemed normal for VA purposes under 38 C.F.R. § 3.385.  See, e.g., VA treatment records dated March 2007, September 2009, and August 2012.  A September 2009 VA audiology examination report specifically stated that the results "suggested normal hearing acuity in the right ear."
 
Also of record is a letter dated in March 2014 from a practitioner at the Wright Hearing and Balance Center.  The clinician noted that, while he believed that the Veteran's in-service acoustic trauma resulted in his hearing loss, he specifically found that, during a concurrent audiogram, the Veteran had "essentially normal hearing" in the right ear.  

The claims folder also contains written statements from the Veteran and a copy of the January 2014 hearing transcript.
 
While the updated VA treatment reports are new in that they were not of record at the time of the  2006 rating decision, they are not material because they fail to demonstrate that the Veteran has a current right ear hearing loss, or that he was ever diagnosed with a right ear hearing loss at any time during the course of this appeal.  Similarly, although the September 2009 VA audiology report is new, it is not material because it neither raises a reasonable possibility of substantiating the claim, nor relates to an unestablished fact necessary to substantiate the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (holding that evidence that is unfavorable to a claimant is not new and material).    
 
With regard to the appellant's statements and testimony, these assertions do not constitute new and material evidence, as they are largely restatements of his previous assertions made at the time of the May 2006 rating decision.  While the Board does not doubt the Veteran's sincere belief that service connection is warranted, his statements were previously considered, and his opinion alone does not constitute new and material evidence and, thus, is not sufficient to reopen his claim.
 
 
ORDER
 
New and material evidence not having been submitted the claim to reopen the issue of entitlement to service connection for a right ear hearing loss is denied.
 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


